EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 10, line 3, "the" before "mounting rail" has been replaced with --a--, and, line 4, "the" before "air cylinder" has been replaced with --an--.

--END OF AMENDMENT--

The changes above were made solely to perfect antecedent basis in the claim for latter recitations of these elements.  While line 2 recites "for clamping a mounting rail to an air cylinder," this does not require either element because such is merely an intended use of the monolithic clamp body.

Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:

(claim 10) an apparatus comprising: a monolithic clamp body for clamping a mounting rail to an air cylinder of an air rifle, the monolithic clamp body comprising a mounting rail; and, particularly, a means for tightening the monolithic clamp body on an air cylinder; particularly, wherein the monolithic clamp body comprises a top gap diametrically opposed to a base comprising the mounting rail; particularly, wherein the monolithic clamp body comprises a left cylindrical sector and a right cylindrical sector diametrically opposed to the left cylindrical sector; wherein tightening the means for tightening the monolithic clamp body on the air cylinder draws the left cylindrical sector and the right cylindrical sector into contact with the air cylinder; and,
(claim 16) a system comprising: a monolithic clamp body comprising a mounting rail, an extrusion profile and a length, particularly, wherein the monolithic clamp body is configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
26-Mar-22